Citation Nr: 0212654	
Decision Date: 09/20/02    Archive Date: 09/26/02

DOCKET NO.  99-21 108	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES


1.  Entitlement to service connection for headaches.  

2.  Entitlement to a rating in excess of 10 percent for 
residuals of a cerebral concussion.


(Additional issues of entitlement to higher ratings for 
lumbosacral strain with osteophytes at L2-L3, residuals of 
transverse process fracture; residuals of right 
sternoclavicular fracture; status post rib fractures; and 
residuals of left clavicular fracture, will be the subject of 
a later decision.)


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The veteran served on active duty from October 1971 to 
October 1974 and had subsequent National Guard service.    

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a June 1998 rating decision of the Oakland, 
California, Department of Veterans Affairs (VA) Regional 
Office (RO), which, in part, granted service connection for a 
cerebral concussion and assigned a 10 percent rating and 
denied entitlement to service connection for headaches.   

The Board is undertaking additional development on the 
matters of entitlement to ratings in excess of those 
currently assigned for lumbosacral strain with osteophytes at 
L2-L3, residuals of transverse process fracture; residuals of 
right sternoclavicular fracture; status post rib fractures 
currently; and residuals of left clavicular fracture, 
pursuant to authority granted by 67 Fed. Reg. 3,009, 3,104 
(Jan. 23, 2002) (codified at 38 C.F.R. § 19.9(a)(2)).  When 
it is completed, the Board will provide notice of the 
development as required by Rule of Practice 903.  67 Fed. 
Reg. 3,099, 3,105 (Jan. 23, 2002) (codified at 38 C.F.R. § 
20.903.)  After giving the notice and reviewing the 
appellant's response to the notice, the Board will prepare a 
separate decision addressing that claim.


FINDINGS OF FACT

1.  VA has met its duty to notify and assist the veteran.  

3.  The competent and probative evidence shows that the 
veteran does not have a headache disorder of service origin 
or that is a residual of his service-connected cerebral 
concussion or is otherwise related to active service.

2.  Residuals of a cerebral concussion are manifested by 
subjective complaints including memory problems, 
concentration problems and occasional vertigo, with no 
evidence of a multi infarct dementia or objective 
neurological abnormalities.


CONCLUSIONS OF LAW

1. A headache disorder was not incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110, 5107 (West 1991 & Supp. 
2001); 38 C.F.R. § 3.303 (2001).

2.  The criteria for a rating in excess of 10 percent for 
residuals of cerebral concussion are not met. 38 U.S.C.A. §§ 
1155, 5107 (West 1991 and Supp. 2001); 38 C.F.R. §§ 4.1, 4.3, 
4.7, 4.21, 4.126, 4.130, Diagnostic Codes 8045 - 9304 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), codified as amended at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West Supp. 2001).  This newly enacted 
legislation provides, among other things, for notice and 
assistance to claimants under certain circumstances.  VA has 
also revised the provisions of 38 C.F.R. § 3.159 effective 
November 9, 2000, in view of the new statutory changes.  See 
66 Fed. Reg. 45620-45632 (August 29, 2001).  Where laws or 
regulations change after a claim has been filed or reopened 
and before the administrative or judicial process has been 
concluded, the version most favorable to the appellant will 
apply unless Congress provided otherwise or has permitted the 
Secretary of Veterans Affairs to do otherwise and the 
Secretary has done so.  See Karnas v. Derwinski, 1 Vet. App. 
308 (1991).  

After reviewing the claims file, the Board finds that there 
has been substantial compliance with the notification and 
assistance provisions set forth in the new law and 
regulation.  In a letter of October 1997 the veteran was 
advised by the RO of the information and evidence necessary 
to complete and substantiate his claim.  He was also advised 
that VA would obtain private medical records if he completed 
authorization forms for their release or that he could obtain 
such evidence if he wished.  He was also advised that VA 
would obtain any VA medical records if he identified them.  
Additionally, the RO has obtained the veteran's service 
medical records and had him examined.  The veteran himself 
submitted a private chiropractor's report of May 1999 and 
apparently there are treatment records available from that 
doctor, although the veteran neither submitted them nor 
authorized VA to obtain them.  In appears from the 
chiropractor's May 1999 report that he has treated the 
veteran for the disabilities that will be addressed in a 
later decision.  The report indicates that the veteran had 
been treated for disorders other than for residuals of a 
cerebral concussion and in light of the chiropractor's 
conclusions as well as those of VA examiners it appears that 
the chiropractor's records would not be pertinent to the 
issues being decided.  The veteran has not identified 
additional available evidence pertinent to his claims that 
has not been requested.  Thus, VA's duty to notify and assist 
the veteran has been satisfied and there is sufficient 
evidence of record to decide the claims.   

Factual Background

Service medical records reflect that in June 1977, the 
veteran was injured in a motor vehicle accident while serving 
on active duty for training in the California Army National 
Guard.  The evidence shows that the accident occurred when he 
was distracted and drove through a stop sign.  Emergency room 
records from Tracy Community Memorial Hospital note that he 
was alert, disoriented and conversant.  He was assessed with 
acute head injury, rule out cerebral concussion.  A 
consultation report from this hospital reflects evidence of 
an early ecchymosis around the left eye, which was speculated 
to potentially indicate a basilar skull fracture.  No 
abnormalities were seen on a skull X-ray.  

The veteran was transferred to St. Joseph's Hospital for a 
neurological consultation the same day as the accident.  It 
was noted that he presented with a closed head injury with a 
presumptive sign of a basal skull fracture, having been 
concussed, with neurologic findings largely confined to his 
mental status examination and bilateral long tract signs.  In 
addition to his "neurological insult," he was noted to have 
sustained multiple rib fractures, and arm and pelvic 
fractures.  His past medical history was noted to include a 
concussion at 3 years old from having been struck by a 
baseball, with no residuals.  He had no prior history of a 
seizure disorder.  His medical history was noncontributory 
from a neurological standpoint.  

On neurological examination, the veteran appeared to be 
oriented to his surroundings, although somewhat inappropriate 
answers were made.  He was noted to perseverate at times and 
appeared somewhat breathless.  His speech was normal, and 
cranial nerves 3 through 12 appeared serially intact.  He had 
a dysconjugate gaze until asked to fixate.  He had 3 and 4-
millimeter pupils, which were round and reactive to light.  
He had no retinal hemorrhages and disc margins were sharp.  
He had purposeful antigravity power in the three limbs that 
were testable; the injured left arm was not tested.  His deep 
tendon reflexes were physiologic and symmetrical.  He had 
bilateral upgoing toes, the right brisker than left.  He had 
preserved cremasteric, superficial abdominal reflexes; albeit 
more brisk on the left than on the right.  He showed no 
cerebellar signs.  Examination of the head revealed 
ecchymotic left periorbital tissue.  He had a left 
frontoparietal cephalhematoma with minor nicks and abrasions 
about the scalp.  Blood could be expressed at the 
cephalhematoma through a very minor glass laceration.  He did 
not have any Battle's sign, his tympanic membranes were 
clear, and his carotids were full and without bruits.  
Preliminary films of the skull did not reveal any fracture or 
pneumocephalus or sinus clouding.  The veteran's cervical 
spine films were normal and there was no enlargement of the 
soft tissue shadow.  Antero-posterior (AP) and lateral films 
of the lumbar spine did not reveal any fracture or 
dislocation.  The neurologist's impression was of an 
individual with a closed head injury and associated cerebral 
concussion, accompanying major multi-system trauma.  Careful 
neurologic observation was indicated and the use of all 
central nervous system depressants was to be avoided if 
possible.  Prophylactic antibiotics and a prophylactic 
anticonvulsant, such as Dilantin, were to be initiated.  

In July 1977 the veteran was discharged from the hospital, 
with a head, ear, nose and throat (HEENT) examination shown 
to be remarkable only for ecchymoses about the left orbit.  
The rest of the HEENT examination was entirely normal.  The 
diagnoses included cerebral concussion, resolved.  

A 1978 Medical Board report from the Naval Regional Medical 
Center in Oakland notes that the veteran's current complaints 
were in respect to the left forearm and right 
sternoclavicular joint.  The report contains a summery of 
diagnoses which do not include any residuals of a cerebral 
concussion or headaches.  The May 1980 report of a Temporary 
Disability Retired List (TDRL) evaluation addresses multiple 
orthopedic injuries sustained to the left radius and ulna, 
ribs, left clavicle, right sternoclavicular region, and left 
pubis and ischium.  The report contains no complaints or 
findings regarding a concussion, the veteran's head, or any 
headaches.  In June 1980, the veteran was permanently retired 
from the service based on his multiple orthopedic 
disabilities, with no mention of his head injury.  

The report of a May 1998 VA examination reflects a history of 
the veteran having sustained a concussion in his June 1977 
accident and having been in and out of consciousness for 
several days, with X-rays said to have not shown a skull 
fracture.  He also gave a history of initially having 
diplopia a few days after the accident and this resolved.  He 
indicated that he was treated at the hospital for his 
numerous injuries from the accident, and thereafter he had 
had chiropractic treatment.  His current complaints were of 
headaches involving the base of the skull and back of the 
neck, said to have existed since the accident.  They were 
said to sometimes go up over the top of his head and involve 
both eyes.  Sometimes they were associated with photophobia.  
He denied phonophobia, nausea and vomiting.  He claimed the 
headaches occurred about once or twice a week, with physical 
labor and would last from one half to one hour.  They were 
decreased by aspirin and ice.  He was able to continue 
ordinary activities, although he sometimes had to stop 
working.  A cervical pillow and a chiropractor were said to 
help.  He indicated that his doctor had not given him a 
diagnosis regarding this problem.  Other complaints were of 
spotty short-term memory said to exist since the accident.  
Reportedly, he would forget things that he was told and would 
have to write them down to remember.  He stated that he did 
not have as many problems with this if he was treated by a 
chiropractor.  It was noted that a CT scan in 1978 or 1979 
was apparently normal.  The veteran indicated that he had not 
seen a neurologist and had no history of seizures.  He was 
noted to work in construction.  

On the February 1998 VA examination the veteran was in no 
acute distress.  He answered questions and followed commands.  
He was alert and oriented times three, and knew who the 
current president was and what was going on with his personal 
problems.  He knew his social security number and birth date 
and remembered two out of three objects.  His pupils were 
equal, round and reactive to light, and his extraocular 
muscles were intact.  Discs were flat, without 
conjunctivitis.  His face had no droop.  His neck was noted 
to have slight tenderness on the left side and slight 
tightness of the neck muscles bilaterally.  The examiner 
reported, "Spurling with pain at the base of the skull, 
which the patient states feels like the start of his 
headache, without radiation."  Motor examination, in 
pertinent part, revealed finger to nose testing that was 
performed adequately, and gait was independent and non-
antalgic.  Tandem gait was normal and the veteran could heel-
toe walk.  X-rays of the skull were taken and revealed no 
gross evidence of fracture.  The pertinent diagnoses were 
headaches and status post concussion.  The examiner's opinion 
was that the headaches were likely secondary to the veteran's 
neck condition rather than to the concussion, and that the 
veteran's memory deficits were as likely as not secondary to 
the concussion.

A May 1999 report of a permanent partial disability 
evaluation by the veteran's private chiropractor, S. Novak, 
D.C., is of record.  Dr. Novak indicated that he had treated 
the veteran for the past 8 to 10 years and that his 
examination findings were primarily limited to the 
musculoskeletal regions, which were within his area of 
expertise.  The evaluation report reflects the veteran's 
history of having sustained major head trauma/concussion in 
the motor vehicle accident with resultant amnesia for the 
incident.  The report indicates that the veteran was treated 
by Dr. Novak for multiple orthopedic problems and chronic 
pain associated with the neck, upper back, upper extremities 
and lumbosacral regions, along with associated headaches and 
difficulty maintaining focus/concentration while performing 
normal work duties.  The chronic neck pain was said to lead 
to cervicogenic headaches.  These tension type headaches 
would vary in intensity, with increased intensity correlating 
with bouts of short-term memory loss and occasional vertigo.  
Regarding the veteran's employment history, his work was 
noted to involve aggressive physical labor.  

Dr. Novak's report reflects that he initially examined the 
veteran in March 1989 for complaints of similar 
musculoskeletal problems and associated pressure/tension 
headaches with occasional bouts of vertigo.  Visual 
inspection revealed the veteran to have a slight head tilt to 
the right, with the left shoulder slightly higher than the 
right.  The physical examination focused on areas of the body 
other than the veteran's head, including an examination of 
the cervical spine, which revealed findings of neck pain and 
limited cervical range of motion.  Neurological evaluation 
was limited to examination of the left forearm, left hand, 
cervical and lumbar spine.  The pertinent diagnosis was 
cervical spondylosis with resultant cephalalgia.  The 
veteran's subjective complaints regarding his cervical spine 
were constant, slight cervical pain, elevating to slight to 
moderate as a result of prolonged sitting and standing, 
elevating to moderate or greater as a result of performing 
sustained/repetitive shoulder or above level activities.  
When the neck pain elevated into slight to moderate or 
greater intensities, headaches, usually occipital in nature, 
were said to develop, escalating to the entire head as 
pressure type.  When headaches were in the moderate or 
greater level of intensity, the veteran was said to complain 
of visual disturbances (tunnel vision), vertigo and/or spotty 
memory loss or short term memory loss.  The moderate 
intensity headaches were said to dramatically reduce his 
general work capacity due to an inability to concentrate/stay 
focused to accomplish the task at hand.   

Dr. Novak's report further notes his suggestion that the 
veteran's cerebral concussion and cervical spondylosis were 
related.   The chiropractor described the healing process of 
soft tissue damage inside the cranium as healing with 
fibrosis, causing further ischemic reactions and mental 
deficits.  This was suggested as the source of the veteran's 
spotty short-term memory and problems with his ability to 
stay focused on job tasks.  Dr. Novak indicated that he had 
observed a significant increase in the frequency and 
intensity of this mental process.  He also suggested that the 
veteran's disability, with regard to headaches and other 
symptoms of spotty memory loss, inability to focus and 
vertigo, was more than 10 percent disabling.  He also 
indicated that further evaluation of the veteran's mental 
status was necessary.  

The report of a September 1999 VA examination is limited to 
the veteran's spine and does not address the residuals of the 
veteran's head injury.  This examination report reflects that 
the veteran was employed full time by a utility company 
working on gas meters.  

The report of a March 2000 VA orthopedic examination 
primarily addresses the veteran's various orthopedic 
problems.  An HEENT examination revealed complaints of 
headaches with stress, not considered service connected and 
suboccipital in location.  He wore glasses for myopia.  On 
examination of the neck, there was occipital "discomfort" 
at the extremes of motion.  The remainder of the orthopedic 
examination is not relevant to the veteran's head injury or 
any headaches.  He was noted to have worked for 15 years 
assembling meters and similar apparatus.  

The report of a March 2000 VA brain and spinal cord 
examination reflects a history of a concussion sustained by 
the veteran in 1977 with the veteran having been comatose at 
the time of the accident for a short time, followed by a 
month long stay at the hospital.  As a result of this 
concussion, the veteran was said to have had a long period of 
time where he could not concentrate, and to this day he was 
said to have some difficulty with memory, concentration and 
occasional vertigo.  These problems were said to have clearly 
improved over the years.  He also described having fairly 
frequent headaches and he claimed to have taken over-the-
counter medication for them almost constantly over the years.  
The headaches were mostly in the back of his head and mostly 
on the left, which was the same side as the accident.  The 
headaches could also be squeezing and located in the front 
part of the head around the eyes.  They could occur any time 
of the day and tended to build up as the day went on.  They 
were said to be almost always present.  

Neurologic examination was primarily focused on the veteran's 
arm, and a brief general examination was conducted.  The 
assessment was that there was a concentration difficulty from 
the veteran's trauma, which was a fairly typical sequela of 
head trauma.  The examiner questioned the veteran's excessive 
taking of over the counter medication and the possibility of 
drug-rebound headaches, which were now superimposed on the 
chronic problem.  This was discussed in some detail.  The 
examiner noted that the veteran had no real residual from the 
accident such as dementia, which was quite obvious in just 
talking to him.  The claims file was noted to have been 
reviewed.  


Legal Criteria--Service Connection

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110, 1131.  For the showing 
of chronic disease in service there is required a combination 
of manifestations sufficient to identify the disease entity, 
and sufficient observation to establish chronicity at the 
time.  If chronicity in service is not established, a showing 
of continuity of symptoms after discharge is required to 
support the claim. Service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303.

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value. Baldwin v. 
West, 13 Vet. App. 1 (1999).

Determinations regarding service connection are to be based 
on review of the entire evidence of record.  See Wilson v. 
Derwinski, 2 Vet. App. 16, 19 (1991); 38 C.F.R. § 3.303(a).  
Once the evidence is assembled, the Board is responsible for 
determining whether the preponderance of the evidence is 
against the claim. If so, the claim is denied; if the 
evidence is in support of the claim or is in equal balance, 
the claim is allowed.  38 U.S.C.A. § 5107, as amended by the 
Veterans Claims Assistance Act of 2000, Pub. L. No.106-475, § 
4, 114 Stat. 2096 (2000); Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).

Legal Criteria - Increased Rating 

According to Diagnostic Code 8045 for brain diseases due to 
trauma, purely neurological disabilities, such as hemiplegia, 
epileptiform seizures, facial nerve paralysis, etc., will be 
rated under the diagnostic codes specifically dealing with 
such disabilities.  Purely subjective complaints, such as 
headache, dizziness, insomnia, etc., will be rated 10 percent 
and no more under Diagnostic Code 9304. The 10 percent rating 
will not be combined with any other rating for a disability 
due to brain trauma.  Ratings in excess of 10 percent for 
brain disease due to trauma under Diagnostic Code 9304 are 
not assignable in the absence of a diagnosis of multi-infarct 
dementia associated with brain trauma. 38 C.F.R. § 4.124a.

Delirium, dementia, and amnestic and other cognitive 
disorders shall be evaluated under the general rating formula 
for mental disorders.  Neurological deficits or other 
impairments stemming from the same etiology shall be 
evaluated separately and combined with the evaluation for the 
psychiatric manifestations of the disorder.  38 C.F.R. § 
4.126(c).

Under the General Rating Formula for Mental Disorders, a 10 
percent evaluation is warranted for occupational and social 
impairment due to mild or transient symptoms which decrease 
work efficiency and ability to perform occupational tasks 
only during periods of significant stress, or; symptoms 
controlled by continuous medication.  A zero percent 
evaluation is warranted where a mental condition has been 
formally diagnosed, but symptoms are not severe enough either 
to interfere with occupational and social functioning or to 
require continuous medication.  38 C.F.R. § 4.130 (2001).

The evaluation of the level of disability is to be based on 
review of the entire evidence of record and the application 
of all pertinent regulations.  See Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).  When an appeal is taken from an 
initial rating, as in this case, separate ratings can be 
assigned for separate periods of time based on the facts 
found - a practice known as "staged" ratings. Fenderson v. 
West, 12 Vet. App. 119 (1999).

Once the evidence is assembled, the Board is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  If so, the claim is denied; if the 
evidence is in support of the claim or is in equal balance, 
the claim is allowed.  38 U.S.C.A. § 5107 (West Supp. 2001); 
see Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 
C.F.R. § 4.3.


Analysis

Service connection for headaches

The veteran was retired from military service due to injuries 
sustained in a motor vehicle accident.  It is noted that his 
disabling injuries were specified at in Medical and TDRL 
Board reports and neither the veteran's in-service cerebral 
concussion nor any headaches were noted.  Additionally, the 
February 1998 VA examiner assessed the likely etiology of the 
veteran's headaches and concluded that they likely were 
secondary to the veteran's neck condition, which is not a 
service-connected disability.  A similar opinion as to the 
etiology of headaches was given by Dr. Novak, the veteran's 
treating chiropractor, who related the veteran's headaches to 
his cervical spine condition in his May 1999 report.  
Although Dr. Novak suggested that the veteran's cervical 
spine problems are related to his in-service motor vehicle 
accident, service connection has neither been claimed nor 
granted for any disorder of the cervical spine at this time.  
There is no competent evidence that the veteran has a 
headache disorder that had its onset during service or is 
otherwise related to service.  

It should be noted that even if headaches were shown to be 
attributable to the veteran's service connected concussion, 
the regulations prohibit the evaluation of the same 
disability under various diagnoses.  Evans (Samuel) v. Brown, 
9 Vet. App. 273, 281 (1996) (a veteran cannot receive 
separate disability ratings for the same disability or the 
same manifestations); 38 C.F.R. § 4.14.  As noted above, 
headaches resulting from head injury are among subjective 
complaints that are contemplated under Diagnostic Code 8045 
for evaluating brain diseases due to trauma.  Thus the 
headaches would be a symptom encompassed by the rating for 
the other subjective residuals of a cerebral concussion and 
not subject to a separate grant of service connection.

Accordingly, as the preponderance of the evidence is against 
the claim, entitlement to service connection for a headache 
disorder must be denied.  

Increased rating for residuals of concussion

In accordance with Diagnostic Code 8045, purely subjective 
complaints resulting from brain trauma, such as headache, 
dizziness, insomnia, etc., are to be rated at 10 percent and 
no more under Diagnostic Code 9304.  The 10 percent rating 
cannot be combined with any other rating for a disability due 
to brain trauma.  

The evidence reflects that the veteran does not have purely 
neurological disabilities as a result of his head injury.  He 
does not have seizures, facial paralysis, hemiplegia or the 
like.  Rather, his only residuals of the remote cerebral 
concussion are, at most, subjective complaints consisting of 
some short term memory deficits, concentration problems and 
occasional vertigo.  This is shown most recently in the March 
2000 VA examination for disorders of the brain, which noted 
that concentration difficulty was a fairly common sequela of 
head trauma.  These subjective complaints were also reported 
in the Dr. Novak's May 1999 evaluation as well as in the 
February 1998 VA examination.  The rating schedule clearly 
provides that purely subjective complaints will be rated 10 
percent "and no more" under Diagnostic Code 9304.  C.F.R. § 
4.124a. Diagnostic Code 8045.  The veteran now has a 10 
percent rating for residuals of his concussion.    

Regarding any objective residuals, the July 1977 hospital 
discharge report reflects an assessment of cerebral 
concussion, resolved.  Additionally, the service department 
records in regard to the veteran's disability retirement do 
not mention the concussion (or headaches) and do not reflect 
that the veteran was considered to have any residuals of the 
concussion.  Additionally, there is no evidence whatsoever 
that the veteran's concussion resulted in any dementia and it 
is not claimed that it did.  In fact, the conclusion drawn at 
the March 2000 VA examination was that there was no real head 
trauma residual from the accident such as dementia.  The 
February 1998 examination likewise did not show evidence of 
dementia and the veteran was generally able to perform 
various memory tests, despite any complaints of memory 
problems.  

Pursuant to 38 C.F.R. § 4.126(c), neurological deficits or 
other impairments stemming from the same etiology as dementia 
shall be evaluated separately and combined with the 
evaluation for the psychiatric manifestations of the 
disorder.  However, in this case, there is no evidence of any 
objective neurological deficits or of dementia.  Thus, this 
regulatory provision does not benefit the veteran's claim.   

The preponderance of the competent and probative evidence is 
against the claim.  As explained above, the veteran is shown 
by the competent evidence to have no more than subjective 
complaints as residuals of his brain trauma, for which under 
the applicable rating criteria are assigned the maximum 
schedular rating, absent dementia.  At no time during the 
period under consideration have the criteria been met for a 
higher rating.  Fenderson v. West, 12 Vet. App. 119 (1999). 


ORDER


The claim of entitlement to service connection for a headache 
disorder is denied.

The claim of entitlement to a rating in excess of 10 percent 
for residuals of a cerebral concussion is denied.

	

		
	JANE E. SHARP
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

